I concur in the proposed result of the opinion of the CHIEF JUSTICE upon the ground that the Act of 1930 is conclusive of this case and is applicable thereto. The draft accepted by Sanders was not an unconditional credit; in fact, this draft was not entered on the books of any bank as a credit.
While believing that Sanders is entitled to a preference, I do not think the cases of Railway Express Agency v.Bethea, 165 S.C. 230, 163 S.E., 637, or Hampton Loan Exchange Bank v. Lightsey, Receiver, 155 S.C. 222,228, 152 S.E., 425, are authority for such belief.
Nor do I subscribe to the doctrine of equitable assignment as set forth in the opinion of the CHIEF JUSTICE, for the reason that such equitable assignments are opposed to the provisions of our Negotiable Instruments Law. Equity supplies a remedy where the law is impotent, but I know of no authority under which equity can be called upon to supply a remedy which is directly forbidden by law.